DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 03/25/2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 1, 9-10, and 14 are objected to because of the following informalities:  
Claims 1 and 10 introduce “a (first/second) separable process chamber housing portion,” and then refer to “the (first/second) separable process housing portion” and “the (first/second) separable housing portion” in the last paragraph. While it is clear in view of the specification that the claims refer back to the originally introduced elements, in each case, the claims should refer to “the (first/second) separable process chamber housing portion” for claim language consistency. 
Similarly, claim 9 recites “the second separable process housing portion,” in the last line, which should read “the second separable process chamber housing portion.”
Claim 14, in the last line, recites “…at least a height of a process chamber.” While it is understood that the claim is intended to refer to a height of “the” process chamber previously introduced, the claim needs to recite “at least a height of the process chamber” for consistency (as for claim 7) and so the limitation cannot be interpreted as referring to a different process chamber.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 2 and 11, “a guide member…wherein the guide member selectively maintains the access spacing between the first separable process chamber housing portion and the second separable process chamber housing portion in an open configuration.” The specification describes a guide member in [0043] as part of an actuation device 56, wherein the guide member may include a first linear actuator 58 and second linear actuator 60. The linear actuators 58 and 60 include housing connections 62, 64, 66, 68. The linear actuators and associated components are further described in [0057] as including cylinders 180, 182 and rods 184, 186. Paragraph [0058] states that the first and second linear actuators may be gas springs. These components are depicted in Figs. 1 and 11. 
In claim 9, “an energy beam source arranged for at least one of heating or fusing a powder material…” The specification ([0034]) describes “a laser beam, electron beam, or any other energy suitable in building a three-dimensional structure as an energy beam.” Structure for an electron beam gun is described in [0030] and [0033].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the process chamber housing portion" in line 11 (claim 1) and line 10 (claim 10).  There is insufficient antecedent basis for this limitation in the claims. The claims previously introduced a process chamber housing, a first separable process chamber housing portion, and a second separable process chamber housing portion. The claims have not defined a process chamber housing portion. It is unclear which element “the process chamber housing portion” is intended to refer to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalpio et al., US 20200139623 A1.

    PNG
    media_image1.png
    763
    502
    media_image1.png
    Greyscale

Regarding claim 1, Kalpio discloses an additive manufacturing apparatus (additive manufacturing device 102, Fig. 2) for forming a three-dimensional article through successive fusion of parts of layers of a powder material ([0054], [0057]), which parts correspond to successive cross-sections of the three-dimensional article, the additive manufacturing apparatus comprising:
A process chamber housing enclosing a process chamber (housing 202-204 forming hermetically-sealed chamber, [0091]), the process chamber housing comprising a first separable process chamber housing portion and a second separable process chamber housing portion (top portion 202 detachably coupled to bottom portion 204), the first separable process chamber housing portion comprising a top of the process chamber housing (top) and the second separable process chamber housing portion comprising a bottom of the process chamber housing (bottom), wherein the first separable process chamber housing portion meets the second separable process chamber housing portion at a junction that extends about a periphery of the process chamber housing portion in a closed configuration (see Fig. 2; top and bottom portion possess a same cross-section such that when the top portion is placed over the bottom portion, edges of the portions coincide to form the housing [0059]);
Wherein the process chamber housing has an open configuration where the first separable process chamber housing portion and the second separable process chamber housing portion are separated to provide an access spacing between the first separable process chamber housing portion and the second separable process chamber housing portion (top portion detaches from bottom portion if required, e.g., to change a printer head [0059], Fig. 2).

Regarding claim 6, Kalpio further discloses a build platform (manufacturing tray [0057]) supported by the second separable process chamber housing portion (bottom portion accommodates manufacturing tray [0059]), wherein the build platform is moveable with respect to the second separable process chamber housing portion (movement mechanism for movement of the manufacturing tray within and/or from housing [0060]).

Regarding claim 10, Kalpio discloses a process chamber housing (housing 202-204) for an additive manufacturing apparatus for forming a three-dimensional article through successive fusion of parts of layers of a powder material ([0054], [0057]), which parts correspond to successive cross-sections of the three-dimensional article (additive manufacturing device 102, Fig. 2), the process chamber housing comprising:
A first separable process chamber housing portion and a second separable process chamber housing portion (top portion 202 detachably coupled to bottom portion 204, [0091]), the first separable process chamber housing portion comprising a top of the process chamber housing (top) and the second separable process chamber housing portion comprising a bottom of the process chamber housing (bottom), wherein the first separable process chamber housing portion meets the second separable process chamber housing portion at a junction that extends about a periphery of the process chamber housing portion in a closed configuration (see Fig. 2; top and bottom portion possess a same cross-section such that when the top portion is placed over the bottom portion, edges of the portions coincide to form the housing [0059]);
Wherein the process chamber housing has an open configuration where the first separable process chamber housing portion and the second separable process chamber housing portion are separated to provide an access spacing between the first separable process chamber housing portion and the second separable process chamber housing portion (top portion detaches from bottom portion if required, e.g., to change a printer head [0059], Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalpio.

Regarding claim 5, Kalpio discloses the additive manufacturing apparatus of claim 1, and Kalpio further teaches a rotatable support conveyor connected to the second separable process chamber housing portion (movement mechanism, in bottom portion [0059], optionally comprises at least a conveyor unit comprising a conveyor belt which rotates to provide horizontal movement to the manufacturing tray [0060]).
The rotatable support conveyor of Kalpio is described as part of the movement mechanism, which is accommodated in the bottom portion of the process chamber housing, however Kalpio does not describe or show the connection of the rotatable support conveyor as “rotatably connected” to the bottom portion of the process chamber housing. The conveyor is not depicted in drawings.
However, since the conveyor is described as rotating and is ultimately connected to the bottom portion of the process chamber housing as part of the movement mechanism, one of ordinary skill in the art would reasonably conclude that the configuration is “rotatably connected,” meeting the broadest reasonable interpretation of the claimed limitation. The instant specification does not define “rotatably connected” in a manner which would preclude such an interpretation and conclusion.

Claim(s) 2-4, 7-8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalpio as applied to claims 1 and 10 above, and further in view of Lei et al., US 6050446 A.

Regarding claim 2, Kalpio discloses the two separable process chamber housing portions. Kalpio does not disclose a guide member coupled to the first separable process chamber housing portion and the second separable process chamber housing portion, wherein the guide member selectively maintains the access spacing between the first separable process chamber housing portion and the second separable process chamber housing portion in an open configuration.
Lei discloses a lid assembly for a process chamber and a mechanism for opening and closing the lid (Abstract, Col. 3 lines 3-5). The invention is intended to ease opening and closing of the lid and facilitate proper placement of the lid on the chamber (Col. 2, lines 38-40). The invention allows for alignment of the lid over the chamber body so that mating surfaces are parallel to one another (Col. 3, lines 54-60).  Lei teaches the removable lid of the process chamber may be selectively opened to provide access to the interior of the process chamber, and the lid must be properly positioned on the chamber body for repeatability and accuracy of the process (Col. 4, lines 9-39). The process chamber of Lei is analogously configured for material deposition onto and processing of a substrate, including in a vacuum environment (Col. 1, lines 25-32; Col. 4, lines 3-4, 14-18).

    PNG
    media_image2.png
    549
    493
    media_image2.png
    Greyscale

Lei teaches use of a cylinder to provide support for the lid and facilitate opening and closing while also providing access to various chamber components (Col. 7, lines 5-12). The cylinder mechanism helps to support the weight of the lid, prevents it from closing until desired, and allows for alignment during closing (Col. 7, lines 16-19; Col. 8, lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Kalpio including separable process chamber housing portions to incorporate a guide member, such as that taught by Lei, capable of selectively maintaining the access spacing between the first and second separable process chamber housing portions in an open configuration. The guide member of Lei would predictably provide support for the detached top portion when it is detached, help in separating the top and bottom portions to allow access to the process chamber, prevent the top portion from closing while access is required, and allow for alignment of the portions when closing so as to maintain the seal, as taught by Lei.

Regarding claim 3, Kalpio in view of Lei teaches the additive manufacturing apparatus of claim 2. Lei teaches the guide member comprising a cylinder connected to one of the first separable process chamber housing portion and the second separable process chamber housing portion (cylinder 80 attached to chamber body, Fig. 2, Col. 7, lines 5-22) and a rod connected to the other of the first separable process chamber housing portion and the second separable process chamber housing portion (ram 84 attached to lid support frame).

Regarding claim 4, Kalpio teaches the additive manufacturing apparatus of claim 1. Kalpio describes that the housing forms a hermetically-sealed chamber when closed ([0008]). However, Kalpio does not explicitly disclose a seal between the first and second separable process chamber housing portions.
Lei, introduced above for claim 2, teaches a seal between first and second separable process chamber housing portions (seal 92, Fig. 3; Col. 1, lines 62-65; Col. 3, line 56). Li teaches the interface between housing portions including a seal in order to maintain a vacuum and prevent gases used in the process from leaking into the environment (Col. 1, lines 62-65).
It would have been obvious to one of ordinary skill in the art to incorporate a seal between the first and second separable process chamber housing portions in order to maintain the hermetically-sealed chamber when the housing is closed and prevent leakage of gases from the process chamber, as taught by Lei.

Regarding claim 7, Kalpio teaches the additive manufacturing apparatus of claim 1. Kalpio describes that the top portion can be detached in order to access internal components, such as a printer head ([0059]), however Kalpio does not disclose the access spacing between the first and second separable process chamber housing portions is at least a height of the process chamber. Kalpio does not limit a size of the access spacing.
Lei teaches that, when open, the lid must be completely clear of the entire opening so that components that occupy substantially the full interior of the process chamber may be removed therefrom (Col. 4, lines 21-25).
It would have been obvious to one of ordinary skill in the art to specify for the apparatus of Kalpio that the access spacing between the first separable process chamber housing portion and the second separable process chamber housing portion is at least a height of the process chamber so that any components inside the process chamber that occupy substantially the full interior may be accessed and removed as necessary, as taught by Lei.

Regarding claim 8, Kalpio teaches the additive manufacturing apparatus of claim 1. Kalpio describes a need to access internal printer components and does not limit a size of the access spacing, as described above for claim 7. Kalpio does not disclose the access spacing between the first and second separable process chamber housing portions is at least about 200 mm.
Kalpio describes that an additive manufacturing device of their invention is used to fabricate objects ranging from a few millimeters to many centimeters in size, depending on a size of the housing ([0054]). Kalpio also describes that the printer heads of the additive manufacturing device may be of different sizes ([0080]). Lei teaches opening a process chamber lid to an extent that components which occupy substantially the full interior of the process chamber may be removed, as described above for claim 7. 
Since Kalpio describes a capability to optionally fabricate objects ranging in size from a few millimeters to many centimeters, one of ordinary skill in the art would expect the access spacing should correspondingly be sized to at least “many centimeters” so that a part of this size or internal components of a similar size could be removed through this opening if necessary, as taught by Lei. Furthermore, Kalpio teaches the printer heads may vary in size and need to be accessible through the opening, e.g., to be changed if required. One of ordinary skill in the art would expect that an access sizing of at least about 200 mm (or 20 cm) would allow for removal of an object fabricated by the device of Kalpio, as well as accessibility of printer heads or internal components of the additive manufacturing device.
It would have been obvious to one of ordinary skill in the art to modify the device of Kalpio to require the access spacing between the first and second separable process chamber housing portions is at least about 200 mm in order to provide sufficient spacing for removal of a fabricated part or internal components of the machine, such as printer heads, as required.

Regarding claim 11, Kalpio discloses the process chamber housing of claim 10, and Lei teaches the remainder of the claim limitations as set forth above for claim 2.

Regarding claim 12, Kalpio in view of Lei teaches the limitations of claim 11, and Lei teaches the remainder of the claim limitations as set forth above for claim 3.

Regarding claim 13, Kalpio discloses the process chamber housing of claim 10, and Lei teaches the remainder of the claim limitations as set forth above for claim 4.

Regarding claim 14, Kalpio discloses the process chamber housing of claim 10, and Lei teaches the remainder of the claim limitations as set forth above for claim 7.

Regarding claim 15, Kalpio discloses the process chamber housing of claim 10, and Lei teaches the remainder of the claim limitations as set forth above for claim 8.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalpio as applied to claim 1 above, and further in view of Wigand, US 20210096535 A1.

Regarding claim 9, Kalpio teaches the additive manufacturing apparatus of claim 1. Kalpio describes the additive manufacturing of their invention involves addition or deposition of layers of material, such as a powder material, that are combined to create the object ([0054]). Kalpio further describes that material may be dispensed from the printer head in powder form and may be partially or completely melted in order to print the object ([0057]). The print material is located on a manufacturing tray, which is accommodated in the bottom housing portion ([0057], [0059]). Kalpio describes that the system may further comprise other devices or tools arranged alongside the additive manufacturing device, such as ovens for curing the 3D printed parts ([0089]). Kalpio does not disclose an energy beam source arranged for at least one of heating or fusing a powder material located on a build platform supported by the second separable process chamber housing portion.
However, energy beam sources for at least one of heating or fusing a powder material located on a build platform are well known in the art, as evidenced by Wigand. Wigand describes a fabrication device using additive methods, such as material deposition, which is also capable of laser curing (Abstract). Wigand teaches a laser tool can be installed in the machine alongside a printing tool in order to cure target material with heat ([0036], [0038], Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the additive manufacturing apparatus of Kalpio to include an energy beam source for at least one of heating or fusing a powder material located on the build platform supported by the second separable process chamber housing portion in order to heat, cure, or melt the powder material inside the device, as taught by Wigand. Kalpio teaches the parts may need to be cured by heat, and incorporating a known heating device into the machine would avoid the need for a separate curing oven.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shaw, US 20180099332 A1, describes an additive manufacturing apparatus with separable upper/lower process chamber housing portions and teaches a rotary turntable moving a build unit into and out of sealed engagement with a processing unit.
Gibson et al., WO 2020198050 A1, teach an additive manufacturing apparatus where a top sealing plate is moved along the z-axis to meet with a printing enclosure to form a controlled printing environment. The sealing plate can be moved along the z-axis away from the enclosure to access the part. See Figs. 8A-G.
Buller et al., US 20180001557 A1, teach separable build modules which can reversibly engage with a processing chamber, and guide mechanisms including rails and actuators.
Amano et al., US 6565662 B2, teach an openable process container with a detachable upper cover and a detaching device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754